Citation Nr: 1216923	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  07-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS) and gastroenteritis.

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than June 8, 2006 for the grant of entitlement to service connection for IBS. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse
ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969, with service in Vietnam from July 1967 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007, March 2008, and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a February 2009 Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

In an August 2009 decision, the Board, in pertinent part, granted a rating increase of 10 percent for the Veteran's service-connected PTSD, which was effectuated in an October 2009 rating decision.  The Veteran appealed the decision of the Board to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 Order, the Court endorsed a joint motion for partial remand and vacated that part of the Board's decision denying a rating in excess of 10 percent for PTSD.  This issue was remanded to the Board for further adjudication consistent with the joint motion. 

In its August 2009 decision, the Board had also granted service connection for IBS and remanded the issue of entitlement to an initial compensable rating for gastroenteritis for further development.  Subsequently, in a May 2010 rating decision, the RO evaluated the Veteran's gastroenteritis and IBS together as 10 percent disabling.  As discussed below, IBS and gastroenteritis are treated as essentially the same disability for rating purposes due to their identical symptomatology.  Moreover, the Veteran submitted a timely notice of disagreement (NOD) in August 2010 with regard to the evaluation of these disabilities and, following issuance of a January 2011 statement of the case (SOC), submitted a timely substantive appeal in February 2011.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2011).   Accordingly, the evaluation of both disabilities is properly before the Board.  

In June 2011, the Board remanded the issue of an increased rating for PTSD for further development.  This issue now returns to the Board for appellate review. 

The Board notes that the Veteran submitted additional VA treatment records after a January 2011 SOC was issued which readjudicated the issue of entitlement to a higher rating for the Veteran's IBS and gastroenteritis.  In an April 2011 statement, he waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the agency of AOJ for initial review unless this procedural right is waived by the appellant).  The Board also finds that these treatment records are not pertinent to this issue as they do not reflect treatment or complaints with regard to the Veteran's service-connected gastrointestinal disabilities.  Accordingly, the Board may proceed with appellate review. 

The issues of entitlement to a rating in excess of 10 percent for PTSD, and an earlier effective date of service connection for IBS are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's IBS and gastroenteritis are moderate in nature and manifested by intermittent diarrhea with abdominal distress, with no credible evidence of constant abdominal distress. 



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for IBS and gastroenteritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.114, Diagnostic Code (DC) 7319 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.




I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The evaluation of the Veteran's IBS and gastroenteritis arises from granted claims of service.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements in initial rating cases.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, an August 2006 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Moreover, the Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by any deficiency in the notice regarding the degree of disability.  See id. (holding that where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements of degree of disability and effective date).  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  In this regard, pursuant to the Board's August 2009 remand directives, the Veteran's VA treatment records dating from August 2008 were obtained and associated with the claims file.  Likewise, VA attempted to obtain private treatment records identified by the Veteran, including from Platte Valley, Dr. A.C., and Regional Digestive Specialists.  A September 2007 consultation letter from Dr. A.C. is in the file.  Platte Valley and Regional Digestive Specialists responded that they did not have records for the Veteran.  Based on these responses, the Board finds that further efforts to obtain these records would be unavailing.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's August 2009 remand directive, the RO provided the Veteran with an appropriate examination of the stomach/duodenom most recently in May 2010.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file, examined the Veteran, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Board acknowledges the Veteran's contention that the May 2010 VA examination does not adequately capture all of his symptoms.  In this regard, in a June 2010 statement, the Veteran provided additional information about his symptoms that he felt were not discussed by the examiner.  However, the Board notes that the criteria for evaluating IBS, as will be shown below, is based principally on the Veteran's reported history with regard to frequency and severity of symptoms.  There is no indication that there is an inadequacy in the May 2010 VA examination report with regard to the actual examination of the Veteran and the description of his disability.  In this regard, there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that VA examinations are presumed adequate absent a specific challenge).  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Accordingly, the Board assumes that the VA examiner, a government official, described all clinically significant findings as reported by the Veteran or as found by the examiner on examination.  The Veteran's allegation, standing alone, that the examiner failed to report or adequately describe all of his symptoms and functional impairment as reported by the Veteran at the time of the examination is not sufficient to rebut the presumption of administrative regulatory with regard to the adequacy of the examination.  See id.  Moreover, the additional symptoms and impairment described by the Veteran in the June 2010 statement is similar to what he reported at November 2006 and October 2007 VA examinations performed in connection with this claim.  There is no indication that another examination would reveal additional disability not already shown either in the May 2010 VA examination, the June 2010 statement, or earlier VA examinations of the Veteran.  As such, the Board finds that the May 2010 VA examination is adequate upon which to base a decision and that further examination is not required.

As noted above, VA examinations addressing the Veteran's service-connected gastrointestinal disorders were also performed in November 2006 and October 2007.  The Board also finds these examinations are adequate for decision-making purposes, as the examiners reviewed the claims file and relevant medical history, performed a relevant examination of the Veteran, and described the Veteran's symptoms and the clinical findings in detail.  The Board acknowledges the Veteran's February 2007 and April 2007 statements asserting that the November 2006 examiner performed the examination too quickly to make an adequate assessment.  However, the Veteran, as a layperson, does not have the medical expertise to render a competent opinion as to whether the examination was adequate.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  He has not pointed to any specific deficiency in the examination report pertinent to the rating criteria.  There is no other indication that the examination was deficient in any way.  Accordingly, the Board finds that it is adequate for rating purposes.  Barr, 21 Vet. App. at 312. 

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his service-connected gastrointestinal disorders since he was last examined by VA in May 2010.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for his service-connected IBS and gastroenteritis.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's IBS and gastroenteritis are together rated as 10 percent disabling under DC 7319.  See 38 C.F.R. § 4.114.   With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2011).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under diagnostic codes 7301 to 7329, inclusive, which include the schedular criteria for gastritis (DC 7307) and IBS or irritable colon syndrome (DC 7319).  As will be shown below, the Veteran's IBS and gastroenteritis produce a "common disability picture" characterized by intermittent diarrhea and abdominal distress.  As the rating criteria set forth in DC 7319 is based primarily on these symptoms, the Board finds that the Veteran's service-connected gastrointestinal disabilities are most appropriately rated together under DC 7319.  See 38 C.F.R. §§ 4.14, 4.113, 4.114. 

Under Diagnostic Code 7319, which pertains to irritable colon syndrome (spastic colitis, mucous colitis, etc.), a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

Turning to the evidence of record, an April 2005 private treatment record reflects that the Veteran had diarrhea with certain foods.  

A June 2005 private colonoscopy report reflects that the Veteran had episodes of diarrhea every one- to two months which usually lasted about a day.  The episodes consisted of two or three loose or watery stools.  He denied gastrointestinal bleeding, abdominal pain, weight loss, anorexia, nausea, vomiting, heartburn, dysphagia, or other GI complaints.  The treating physician noted that the Veteran suffered from "very infrequent episodes of diarrhea."

Private treatment records dated from November 2006 to March 2007 reflect that the Veteran's abdomen was normal on examination. 

At the November 2006 VA examination, the Veteran reported symptoms of tenesmus (the urge to defecate) and daily diarrhea after all meals.  During episodes of diarrhea he would have to stay in the bathroom for up to 45 minutes. There was no particular food that made the symptoms of diarrhea worse.  He stated that he had social impairment due to these symptoms in that he had incontinence if he was not able to get to a bathroom in time, which caused embarrassment.  He also reported having to take lower paying jobs due to the need to have ready access to a lavatory.  
He stated that supervisors noticed that he was frequently absent from his post because of frequent trips to the bathroom.  He further reported abdominal pain when he put pressure to his stomach, and even just laying his arm on his stomach caused irritation.  He also could not lie on his stomach.  The Veteran denied weight gain or loss, and did not have nausea, vomiting, or episodes of constipation.  On examination of the abdomen, there was minimum involuntary guarding in the right upper quadrant, but no pain.  The examiner diagnosed "bowel syndrome/gastroenteritis."  The examiner found the symptoms to be moderately controlled with medication, but the Veteran continued to have functional impairment in that he needed to have ready access to a bathroom and thus could not partake in certain activities.  The examiner did not find any physical impairment resulting from the Veteran's symptoms. 

In a November 2006 VA examination of the peripheral nerves, the Veteran related that his activities of daily living included swimming, golfing several times a week, gardening, rollerblading, playing Bochi ball, and bowling. 

In an April 2007 statement, the Veteran related that he had "a hard time eating a meal without having to spend . . . up to an hour in the bathroom immediately afterwards."  He stated that he had been reprimanded at work and teased due to the number of times he had to spend in the bathroom.  He also reported experiencing incontinence many times.  In another April 2007 statement, he related that he only ate one meal a day to avoid his symptoms. 

A September 2007 consultation letter by Dr. A.C., a private physician, states that a colonoscopy had been performed which did not show any evidence of a significant abnormality.  Biopsies did not show evidence of colitis.

An October 2007 statement by the Veteran reflects that he experienced daily severe alternating diarrhea and constipation with spasms and cramping.  

An October 2007 prescription notes from a private treating physician described the Veteran's cramping as intermittent. 

The October 2007 VA examination report reflects that the Veteran reported having two watery stools a day.  He also reported that once a week he would have three to four watery stools with gas, bloating, and explosive bowel movements even though he regularly took medication for these symptoms.  In the morning the Veteran experienced right upper quadrant and right lower quadrant abdominal cramping pain which was relieved by drinking a cola drink.  However, he did not have abdominal cramping with bowel movements.  The Veteran stated that he originally was employed as a telephone lineman, but because of his frequent bowel movements and consequent need to have ready access to a bathroom, the final seventeen years of his thirty-five years of employment at a power company was spent in the storeroom where he could be close to a bathroom.  He retired in 2005.  The Veteran also stated that activities of daily living were interrupted because he could not go to weddings and other social events without fear of incontinence.  On examination of the abdomen, there was no evidence of abdominal pain or guarding.  There was also no sign of anemia or malnutrition.  The Veteran reported that his weight was steady.  The examiner rendered a diagnosis of IBS.

At the February 2009 hearing, the Veteran testified that he retired from his job in 2005 in part because he felt that he would be reprimanded for the amount of time he spent in the bathroom.  He stated that his company did want him to stay, but that he had also been told not to use the bathroom so much.  In this regard, he would sometimes spend an hour in the bathroom due to his IBS symptoms.  The Veteran further testified that three to four times a week he could not eat without experiencing symptoms and that he had to be close to a bathroom at all times.  He stated that in order to make the trip to the hearing, he had not eaten since the night before, and that he would not eat again until that night.  The Veteran also reported intermittent stomach cramps, although they were not necessarily associated with having to use the bathroom.  

At the May 2010 VA examination, the Veteran reported symptoms of intermittent diarrhea which were provoked by eating.  He continued to take daily medication for his symptoms.  The Veteran denied any restrictions in his previous occupational activities.  However, he had a limited ability to go on long trips due to concerns over controlling his bowels after eating.  The Veteran also reported epigastric pain associated with diarrhea.  On examination, there was no evidence of weight gain or loss.  An abdominal examination revealed normal active bowel sounds.  There was no evidence of tenderness in any quadrant. 

In a June 2010 statement, the Veteran stated that the May 2010 VA examination report did not correctly report all of his symptoms and impairment resulting from his IBS.  For example, in addition to not being able to go on long trips, the Veteran was restricted in his ability to eat meals at social events due to unpredictable episodes of diarrhea.  He also stated that he had not eaten for over twenty-four hours when he was seen by the examiner, and therefore did not experience any abdominal pain.  The Veteran stated that when he ate he suffered from sharp pains and his stomach became very tender to touch.  

A March 2010 VA treatment record reflects that the Veteran had anemia.  However, the anemia was attributed to a B12 and folate deficit, as well as to alcohol intake.  It was not attributed to his gastrointestinal disabilities. 

An April 2011 VA treatment record reflects that the Veteran played golf two to three times a week, walked every other day, did yard work, and was "trying to cut down [carbohydrates]."  It was noted in this record (as in other VA records) that the Veteran was overweight, and he was advised to lose weight and diet.  However, he refused a nutrition consultation. 

In carefully reviewing the record, the Board finds that the Veteran's service-connected IBS and gastroenteritis most closely approximate the criteria for a 10 percent rating under DC 7319.  In this regard, the Board acknowledges the Veteran's contentions with regard to the frequency and severity of his symptoms.  However, the private treatment records dated from November 2006 to March 2007, as well as the November 2006, October 2007, and May 2010 VA examination reports all reflect that the Veteran's abdomen was normal on examination.  The September 2007 consultation letter by Dr. A.C. with regard to the results of a colonoscopy also shows that the Veteran's colon was normal.  Moreover, the Board does not find the Veteran's statements to be credible with regard to the severity and frequency of his symptoms.  Specifically, the Veteran's statements made in support of his claim for benefits have been inconsistent with his recent medical history.  For example, although the Veteran reported daily diarrhea at the VA examinations, and his April 2007 statements assert that he was only able to eat one meal a day in order to ensure that he did not lose control of his bowels, the April 2005 private treatment record, which is dated less than two years before he submitted this claim, reflects that he only experienced diarrhea with certain foods.  Likewise, the June 2005 private treatment record reflects that the Veteran only had episodes of diarrhea about twice a month.  Significantly, the Veteran has stated that he retired in 2005 in part due to his gastrointestinal symptoms.  However, this record suggests that a much lesser degree of severity of his symptoms around the time of his retirement than reported by the Veteran in statements made in support of this claim.  The April 2005 and June 2005 private treatment records are also inconsistent with the Veteran's assertion that the frequency and severity of his symptoms at work were creating tension between himself and his employers due to the amount of time spent in the bathroom.  In these respects, the April 2005 and June 2007 private treatment records likewise cast doubt on the credibility of his statements with regard to the frequency and severity of his current symptoms. 

The Board further notes that although the Veteran asserted in the April 2007 statement that he only ate one meal a day and that he experiences diarrhea and stomach pain after every meal, the April 2011 VA treatment record, as well as other VA treatment records in the file, show that the Veteran has been found to be overweight and advised to diet.  The Veteran also stated at this time that he was trying to cut down on carbohydrates.  A purported regimen of one meal a day and the Veteran's allegation of having diarrhea and pain after every meal is inconsistent with the clinical findings that the Veteran was overweight and needed to diet, and is also inconsistent with his intention to eat less carbohydrates.  Finally, the Veteran's October 2007 statement averring that he experienced daily severe alternating diarrhea and constipation with spasms and cramping is inconsistent with the fact that he never reported constipation in the private treatment records or at the VA examinations.  Rather, this statement appears to be essentially adopted from the rating criteria set forth in DC 7319 to support entitlement to a higher rating. 

In sum, for the reasons discussed above, the Board does not find it credible that the Veteran suffers from severe IBS with "constant abdominal distress."  Rather, the credible evidence of record shows that the Veteran experiences moderate IBS characterized by intermittent episodes of diarrhea which does not result in any physical impairment, as found in the November 2006 VA examination report.  Accordingly, in the absence of evidence showing "constant abdominal distress" or any significant functional impairment, the Board finds that the Veteran's IBS most closely approximates the criteria for a 10 percent rating under DC 7319, which is assigned for moderate IBS with "frequent episodes of bowel disturbance" with abdominal distress.  See 38 C.F.R. § 4.114.  

In finding that the Veteran's IBS and gastroenteritis do not meet the criteria for a 30 percent rating, the Board nevertheless fully recognizes the considerable discomfort, embarrassment, and inconvenience the Veteran has suffered as a result of his symptoms.  Indeed, the frequency of the Veteran's symptoms is reflected in the assignment of a 10 percent rating, which, as already stated, compensates for "frequent episodes of bowel disturbance."  See id.  At the same time, the basis of disability evaluations is the ability of the body as a whole or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (2011); see also 38 C.F.R. § 4.2 (2011) (providing that "each disability must be considered from the point of view of the veteran working or seeking work").  As the Veteran was able to work for thirty-five years prior to his retirement despite his alleged symptoms, as he has been able to engage in ordinary activities of daily living since his retirement including swimming, golfing, rollerblading, and yard work, and as he has not been shown to suffer from "more or less constant abdominal distress," the Board finds that a 10 percent rating is the most appropriate evaluation of this disability.  See 38 C.F.R. § 4.114, DC 7319.

Because service connection has also been established for gastroenteritis, the Board has considered whether a higher rating is warranted under DC 7307, which pertains to gastritis.  Under DC 7307, a 10 percent rating is assigned for chronic gastritis with small nodular lesions, and symptoms.  A 30 percent rating is assigned for chronic gastritis with multiple small eroded or ulcerated areas, with symptoms.  A 60 percent rating is assigned for chronic gastritis with severe hemorrhages or large ulcerated or eroded areas.  See 38 C.F.R. § 4.114.  Here, the evidence of record is negative for eroded or ulcerated areas or hemorrhaging due to gastritis.  Accordingly, a rating in excess of 10 percent may not be assigned under DC 7307.  As discussed above, separate ratings under DC 7307 and DC 7319 are expressly prohibited by the rating schedule.  See 38 C.F.R. § 4.114.  

For the reasons discussed above, while there may be some fluctuation in the severity of the Veteran's symptoms, there is no evidence showing that he is entitled to a rating in excess of 10 percent at any point during the pendency of this claim.  Thus, staged ratings are not appropriate.  Fenderson, 12 Vet. App. at 126. 

The Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2011); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record).  In this regard, the Veteran has not argued and the evidence of record does not otherwise indicate that he is unemployable due to his service-connected gastrointestinal disabilities.  Although the Veteran alleges that he retired in part due to his gastrointestinal symptoms, his decision to retire after thirty-five years of employment does not by itself suggest that he is incapable of sustaining substantially gainful activity by virtue of his IBS and gastroenteritis.  Moreover, as discussed above, the Board does not find it credible that the Veteran's gastrointestinal disabilities played a significant role in his decision to retire, as the medical evidence of record shows that the Veteran was only experiencing one or two episodes of diarrhea a month in June 2005, the year of his retirement.  As such, the issue of entitlement to TDIU has not been raised.  See id.

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected IBS is contemplated and reasonably described by the rating criteria under DC 7319, which are based on disturbances of bowel function and abdominal distress.  See 38 C.F.R. § 4.114.  As shown in the above discussion, the Veteran does not have symptoms associated with IBS that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The Board finds that the Veteran's inconveniences resulting from his IBS, as related by him, are expected concomitants of such a disorder (i.e. the need to be near a bathroom) and do not suggest an unusual disability picture.  The treating providers and VA examiners who have examined the Veteran have not stated that they found his symptoms to be unusual or exceptional.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's IBS presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for IBS and gastroenteritis is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome and gastroenteritis is denied. 



REMAND

The Veteran also claims entitlement to an initial rating in excess of 10 percent for his service-connected PTSD, and an earlier effective date of service connection for IBS.  For the following reasons, the Board finds that the RO must take further action on these claims before they are ready for appellate review. 

With regard to the evaluation of the Veteran's PTSD, an October 2011 VA examination was provided pursuant to the Board's June 2011 remand directive.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, in Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Here, the Board finds that the October 2011 VA examination is not sufficient for rating purposes.  Specifically, in the joint motion for remand, the parties agreed that the Board had not sufficiently addressed the impact of the Veteran's current symptoms, including his difficulty being around others, on his ability to work.  In the October 2011 VA examination report, the examiner concluded that the Veteran had "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  This statement constitutes an overall assessment of the Veteran's functional impairment which is adopted from the rating criteria pertaining to psychiatric disorders.  See 38 C.F.R. § 4.130, DC 9411 (2011).  The examiner's explanation in support of this conclusion was that the Veteran had "comorbid alcohol abuse contributing to mood symptoms of irritability, decreased motivation, and trouble sleeping."  The examiner also noted that the Veteran "was able to work for 37 years until his retirement without objective evidence of any occupational impairment."  

The Board finds that the examiner's rationale is insufficient for two reasons.  First, although the Veteran reported that he drank four to five days a week, there is no evidence or findings suggesting that the Veteran's drinking constitutes alcohol abuse.  For example, a March 2011 VA treatment record reflects that the Veteran had one or two drinks a day, which is not necessarily suggestive of alcohol abuse.  To the extent the examiner has implied that the Veteran's alcohol intake plays a significant role in his functional impairment as opposed to his PTSD, a fuller explanation is required.  Second, the examiner predicated the conclusion with regard to functional impairment largely on the fact that the Veteran had maintained employment for thirty-seven years.  However, the Veteran retired in 2005 and this examination is dated over five years since his retirement.  It is the impact of the Veteran's current symptoms on his occupational and social functioning which must be assessed.  The examiner did not provide an opinion in this regard.  Accordingly, the Board finds that the examination report is not sufficient upon which to base a decision.  The Board has a duty to ensure substantial compliance with its remand directives.  See Stegall, 11 Vet. App. at 271.

On remand, clarification should be obtained from the October 2011 VA examiner with regard to the impact of the Veteran's symptoms on his ability to work.  If deemed necessary by the examiner or the RO, a new examination should also be provided. 

With regard to the effective date of service connection assigned for the Veteran's IBS, the Veteran submitted an August 2010 notice of disagreement (NOD) disputing the effective date of service connection assigned in the May 2010 rating decision.  A January 2011 statement of the case (SOC) addressed the evaluation of the Veteran's IBS but not the effective date of service connection.  In a February 2011 letter, the Veteran's representative noted this fact and stated that the Veteran continued to seek an earlier effective date of service connection.  Accordingly, on remand, an SOC should be provided with regard to this issue.  See 38 C.F.R. §§ 19.26(d), 19.29; see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  This issue will be returned to the Board after issuance of the SOC only if the Veteran perfects his appeal by timely filing a substantive appeal.  38 C.F.R. §§ 20.200; 20.202, 20.302 (2011); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

The RO should also take this opportunity to associate with the file the Veteran's outstanding VA treatment records dating from January 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from January 2012 to the present should be associated with the file. 

2. The October 2011 VA PTSD examination report should be returned to the examiner for clarification regarding the findings pertaining to the Veteran's functional impairment.  Specifically, the examiner should address the impact of the Veteran's current PTSD symptoms on his occupational and social impairment, irrespective of his past work history.  To the extent the examiner believes that the Veteran's alcohol consumption plays a significant role in his functional impairment, as reflected in the October 2011 VA examination report, the examiner must provide a fuller explanation as to why the Veteran's alcohol intake is at a level where it, as opposed to the Veteran's PTSD, is considered to produce such impairment. 

3. If the RO is unable to obtain clarification from the October 2011 VA examiner, or if it is otherwise deemed necessary, a new VA PTSD examination should be provided.

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the evaluation of the Veteran's PTSD on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5. Finally, the Veteran and his representative should be provided with an SOC addressing the issue of entitlement to an earlier effective date of service connection for IBS.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).  This issue should only be certified to the Board if the Veteran does indeed file a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


